Title: To John Adams from Alexander Hamilton, 22 February 1794
From: Hamilton, Alexander
To: Adams, John



Sir
Treasury Department Febry 22d 1794

I have received a late order of the Senate on the subject of a Petition of Arthur Hughes. Diligent search has been made for such a Petition, and it has not been found. Neither have I now a distinct recollection of ever having seen it. Whether therefore it may not have originally failed in the transmission to me, or may have become mislaid by a temporary displacement of the papers of my immediate office, occasioned by a fire which consumed a part of the building in the use of the Treasury, or by some of those accidents which in an extensive scene of business will some times attend papers, especially those of inferior importance, is equally open to conjecture. There is no record in the Office of its having been received—nor does any of my Clerks remember to have seen it.
A search in the Auditors office has brought up the enclosed paper, , which it is presumed relates to the object of the Petition; but this paper, it will appear from the memorandum accompanying it, was placed in that office prior to the reference of the Petition.
The Auditor of the Treasury is of opinion, though his recollection is not positive, that the claim had relation to the services of John Hughes as forage Master. Two objections opposed its admission 1 the not being presented in time, 2 the name of John Hughes in the capacity in which he claimed, not appearing upon any return in the Treasury.
If these be the circumstances, I should be of opinion that it would not be adviseable by a special legislative interposition to except the case out of the operation of the Acts of Limitation.
The second order of the Senate on the subject of this Petition leads to the following reflections…
Does this hitherto unusual proceeding (in a case of no public and no peculiar private importance) imply a supposition that there has been undue delay or negligence on the part of the Secretary of the Treasury?
If it does, the supposition is unmerited; not merely from the circumstances of the paper, which have been stated, but from the known situation of the Officer.  The occupations necessarily and permanently incident to the office are at least sufficient fully to occupy the time and faculties of one man. The burthen is seriously increased by the numerous private cases, remnants of the late war, which every session are objects of particular reference by the two houses of Congress.  These accumulated occupations, again, have been interrupted in their due course, by unexpected desultory and distressing calls for lengthy and complicated statements, sometimes with a view to general information, sometimes for the explanation of points, which certain leading facts, witnessed by the provisions of the laws, and by information previously communicated, might have explained without those statements, or which were of a nature, that did not seem to have demanded a laborious critical and suspicious investigation, unless the officer was understood to have forfeited his title to a reasonable and common degree of confidence.  Added to these things, it is known, that the affairs of the country in its external relations, have for some time past been so circumstanced as unavoidably to have thrown additional avocations on all the branches of the Executive Department—And that a late peculiar calamity in the City of Philadelphia has had consequences, that cannot have failed to derange more or less the course of public business.
In such a situation, was it not the duty of the officer to postpone matters of mere individual concern to objects of public and general concern; to the preservation of the essential order of the Department committed to his care? Or is it extraordinary, that in relation to cases of the first description there should have been a considerable degree of procrastination? Might not an officer, who is conscious, that public observation and opinion, whatever deficiencies they may impute to him, will not rank among them want of attention or industry—have hoped to escape censure express or implied on that score?
I will only add, that the consciousness of devoting myself to the public service, to the utmost extent of my faculties, and to the injury of my health, is a tranquillizing consolation, of which I cannot be deprived by any supposition to the contrary.
With perfect respect / I have the honor to be / Sir / Your most obedient Servant

Alexander HamiltonSecy. Of the Treasury
   not now to be found
